Case 1:18-cv-01377-HYJ-PJG ECF No. 54-16 filed 09/30/20 PagelD.800 Page 1 of 2

EXHIBIT 12
Gaaselt ipBew UO RI77HPLWPREG EREA\I053212 filed 09/29/20 Poe NARTRON

“ANIERIGA'S TOP 50 INNOVATOR”

Re: S&S Innovations
March 28th

Mr, M. Brown,

Subject company no longer operates as hefore since
that primary business has been sold to a new entity in Michigan.

Norman Rautiola has assumed control of the prior
operations and assets. Loren Steig is no longer in charge
and Brad Steig is no longer connected with the company and
its successor. The sale and manufacture of lids continues.

Any prior arrangements that you might have had are
terminated as it relates to your sales activities and any
liabilities connected therewith, or potential future values.

{ can facilitate any written submission of your
capabilities that might become of value to the new company
called Tattler Home Products if you would like to offer your
sales services for a specific purpose/customer.

We look forward to possibly enjoying the fruits of

your sales new business capabilities at our new sister company,
Tattler Home Products!

Sincerely,

“Ht. het

H. Huber, Vice President
Human Resources

HH/s/pr

5000 NORTH US-131, REED CITY, MICHIGAN 49677 + 231.832.5525 Fax 231.832.3876 ° www.nartron.com
